Title: Benjamin Franklin and Robert Grace to Elliott Benger: Bond, 25 April 1744
From: Franklin, Benjamin,Grace, Robert
To: Benger, Elliott



[April 25, 1744]
Know all Men by these Presents, That We Benjamin Franklin Deputy-Postmaster of the City of Philada. in the Province of Pennsilvania, and Robert Grace of the same Place Merchant are Held and firmly Bound unto the Honourable Elliott Benger, Esqr; Sole Deputy-Postmaster General of all his Majesty’s Dominions in America, in the full Sum of Five Hundred Pounds Sterling Money, to be paid to the said Eliott Benger, his Executors, Administrators or Assigns; To the which Payment well and truly to be made, we do bind our Selves, and each of Us, our and each of our Heirs, Executors and Administrators, joyntly and Severally, firmly by these Presents. Sealed with our Seals, dated this Twenty fifth Day of April in the seventeenth Year of the Reign of our Sovereign Lord George the Second King of Great Britain, &c. and in the Year of our Lord One thousand Seven hundred and forty four.
The Condition of this Obligation is such, That if the above bounden Benjamin Franklin shall and do truly and faithfully execute and perform the Office and Duty of Deputy-Postmaster of Philadelphia, so that no Damage thro’ his Neglect, Fraud, Malfeasance or Breach of Duty, do arise to the said Elliott Benger, then this present Obligation to be Void, otherwise to be and remain in full force and Vertue.
B Franklin [Seal]Robt. Grace [Seal]
  Signed Sealed and Delivered in   presence of Us    Sam: Holland    N. Holland


On the fourth Day of June 1744 Benjamin Franklin of the City of Philadelphia and Robert Grace within named both personally appeared before me the Subscriber One of the Justices of the Peace for the County of Philada. and Severally Acknowledged the within written Bond to be their Act and Deed and desired the same might be recorded. In Testimony whereof I have hereunto Set my Hand and Seal, the Day and date aforesaid.
Jona. Robeson [Seal]

 Docketed: Recorded the 6th Day of June 1744